                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



                                              :
 JAYEVON BLAINE,                              :
      Plaintiff,                              :          CASE NO. 3:19-cv-251 (MPS)
                                              :
         v.                                   :
                                              :
 J. BURNES, et al.,                           :
       Defendants.                            :          APRIL 15, 2019
                                              :
_____________________________________________________________________________

                                  INITIAL REVIEW ORDER

       Plaintiff Jayevon Blaine (“Blaine”), incarcerated at the Osborn Correctional Institution in

Somers, Connecticut, filed this case under 42 U.S.C. § 1983. He contends that the defendants

were deliberately indifferent to his serious medical needs by denying and delaying surgery to

address gynecomastia, growth of female breast tissue caused by Risperdal, and by failing to warn

him and his physician about this side-effect. Blaine seeks damages and injunctive relief.

       The Court must review prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A. This requirement applies to all prisoner filings regardless whether the prisoner

pays the filing fee. Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 159 (D. Conn. 2005) (citing

Carr v. Dvorin, 171 F.3d 115 (2d Cir. 1999) (per curiam)). Here, the plaintiff is proceeding in

forma pauperis.

       Although detailed allegations are not required, the complaint must include sufficient facts
to afford the defendants fair notice of the claims and the grounds upon which they are based and

to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when a plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and

citations omitted). The Court must construe pro se pleadings liberally, Harris v. Mills, 572 F.3d

66, 72 (2d Cir. 2009), and interpret them to raise the “strongest arguments that they suggest.”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 472 (2d Cir. 2006). To plead a cognizable

legal claim, however, a pro se plaintiff must meet the standard of facial plausibility. See Hogan

v. Fischer, 738 F.3d 509, 515 (2d Cir. 2013) (“[A] pro se complaint must state a plausible claim

for relief.”) (citing Harris v. Mills, 572 F.3d 66, 73 (2d Cir. 2009)).

I.      Allegations

        Commissioner Semple contracted with the University of Connecticut Correctional

Managed Health Care (“CMHC”) to provide health care to Connecticut inmates. The contract,

no longer in effect, provided no oversight for CMHC staff and no accountability for the

$100,000,000 yearly fee. ECF No. 1, ¶ 11. Under the contract, the Department of Correction

assumed all liability for lawsuits against CMHC employees. Id. After increasing concern over

medical treatment afforded to Connecticut inmates, including several inmate deaths, the contract

was terminated. Id. In July 2017, the Department of Correction re-assumed responsibility for

inmate health services. Id.

                                                   2
       Jannssen Pharmaceuticals, as the maker of Risperdal, is responsible for providing

warnings and packaging for the product. Id., ¶ 12. The packaging on Risperdal provided to

inmates contains no patient information or warnings. Id.

       Defendant Burnes prescribed Risperdal to Blaine to treat ADHD, anger, anxiety,

depression, and bipolar disorder from September 8, 2015, through February 5, 2016, while he

was confined at Garner Correctional Institution. Id., ¶ 13. Defendant Burnes never warned

Blaine of the risks and benefits of Risperdal. Id.

       About July 5, 2018, Blaine noticed changes to his chest. Id., ¶ 14. He informed medical

and mental health staff. Id. Blaine was diagnosed as suffering from gynecomastia and is

awaiting surgery. Id.

II.    Analysis

       Blaine names six defendants, APRN J. Burnes, former Commissioner Scott Semple,

Commissioner Rollin Cook, Jannssen Pharmaceuticals, and Jannssen Pharmaceuticals employees

Michelle Bufano, John Winter, and Elizabeth Laxto Smithhart. Blaine states that he has named

defendant Burnes in his or her individual and official capacity. He does not indicate the capacity

in which he names any other defendant.

       Blaine does not indicate whether he was a pretrial detainee or a sentenced inmate at the

time of the incident underlying the complaint. The Court may take judicial notice of state court

records. See Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d Cir.2006) (“docket sheets are

public records of which the court could take judicial notice”); Shmueli v. City of New York, 424

F.3d 231, 233 (2d Cir. 2005) (court may take judicial notice of matters of public records, such as

state prosecution of an individual). The Connecticut Judicial Branch website shows that, on

                                                 3
February 21, 2014, Blaine was sentenced to a term of imprisonment of fifteen years for a 2012

charge of conspiracy to commit robbery in the first degree with a deadly weapon. See Case No.

FBT-CR-XX-XXXXXXX-T (Conn. Super. Ct.),

www.jud2.ct.gov/crdockets/CaseDetailDisp.aspx?source=Pending&Key=3e868633-dbdf-4407-

bl1f-76dd76ba6238 (last visited Feb. 25, 2019). Thus, Blaine was a sentenced inmate during the

time relevant to this action.

        Blaine alleges that all defendants disregarded an excessive risk to his health and

subjected him to gynecomastia by failing to provide patient information about Risperdal, id., ¶

16; defendant Semple failed to provide proper mental health care by failing to oversee CMHC,

id., ¶ 17; defendant Jannssen Pharmaceuticals violated his constitutional rights by failing to

provide adequate patient information regarding side-effects on packaging provided to prisoners,

id., ¶ 18; the defendants failed to implement procedures to ensure conformity with acceptable

professional and community standards regarding provision of medication within correctional

facilities, id., ¶ 18;1 and the defendants denied Blaine proper medical care by failing to provide

immediate surgery, id., ¶ 19.

        A. Defendants Jannssen Pharmaceuticals, Bufano, Winter, and Smithhart

        Blaine brings this action under 42 U.S.C. § 1983, which requires that the defendant be a

person acting under color of state law. Thus, “[a] plaintiff fails to state a claim under Section 1983

where the plaintiff does not sufficiently allege that the defendant acted under color of state law.”

Colombo v. O’Connell, 310 F.3d 115, 117 (2d Cir. 2002).



        1
         The plaintiff includes two paragraphs numbered 18. This statement is from the second
paragraph 18.
                                                    4
        Jannssen Pharmaceuticals is a private company and defendants Bufano, Winter, and

Smithhart, as Jannssen employees, are private actors. A private actor may act under color of state

law in some circumstances. There are three tests to determine whether a private party can be

considered a state actor. First, under the compulsion test, a private party can be considered a state

actor where the actions of the private party are controlled by the state; second, under the joint action

test, a private party will be treated as a state actor where the state provided “significant

encouragement” to the private party, or the private party is a “willful participant in joint activity with

the [s]tate,” or the functions of the private party are “entwined” with state policies; and third, under

the public function test, the private party has been delegated a public function by the state. Sybalski

v. Independent Grp. Home Living Program, Inc., 546 F.3d 255, 257 (2d Cir. 2008) (quoting

Brentwood Acad, v, Tennessee Secondary Sch. Ath. Ass’n, 531 U.S. 288, 296 (2001)).

        Blaine includes no allegations that Jannssen acted under color of state law under any of the

three tests. The only specific allegations are that Jannssen manufactured Risperdal and failed to

include patient information/warnings on the packaging of the product that was provided to inmates.

Blaine states that defendants Bufano, Winter, and Smithhart are employed by Jannssen but alleges no

facts suggesting their involvement in any of his claims. As Blaine alleges no facts suggesting that

Jannssen acted in concert or conspired with any state actor to violate his constitutional rights, the

Court concludes that Jannssen, Bufano, Winter, and Smithhart are not state actors. Accordingly, his

section 1983 claims against them are dismissed. Blaine may pursue any claims he may have against

these defendants in state court.

        B. APRN Burnes

        Blaine alleges that defendant Burnes was deliberately indifferent to his serious medical

needs by prescribing Risperdal without informing him of possible side-effects of the drug. The
                                                     5
Second Circuit has held that “in order to permit prisoners to exercise their right to refuse

unwanted treatment, there exists a liberty interest in receiving such information as a reasonable

patient would require in order to make an informed decision as to whether to accept or reject

proposed medical treatment.” Pabon v. Wright, 459 F.3d 241, 250-51 (2d Cir. 2006). Because

the focus of Blaine’s claim is that defendant Burnes failed to warn him of the side-effects of

Risperdal, the Court considers Blaine’s claim to be a Fourteenth Amendment claim for violation

of the right to receive medical information, rather than an Eighth Amendment claim for

deliberate indifference to a serious medical need.

          To establish a claim for violation of the Fourteenth Amendment right to medical

information, “a prisoner must show that (1) government officials failed to provide him with such

information; (2) this failure caused him to undergo medical treatment that he would have refused

had he been so informed; and (3) the officials’ failure was undertaken with deliberate

indifference to the prisoner’s right to refuse medical treatment.” Id. The deliberate indifference

element requires the prisoner to show that the defendant withheld information about a drug for

the purpose of inducing him to accept the medication. See id. at 254 (prisoner alleged defendants

“acted with the intent to induce [the plaintiff] to undergo treatment that he otherwise might have

declined.”); see also Vega v. Rell, No. 3:09cv737(VLB), 2012 WL 2860793, at *9 (D. Conn.

July 9, 2012) (granting summary judgment on Fourteenth Amendment claim because plaintiff

presented no evidence that doctor intended to induce him to undergo treatment he otherwise

would have refused); Alston v. Bendheim, 672 F. Supp. 2d 378, 384-85 (S.D.N.Y. 2009) (citing

cases).

          Blaine alleges that he was not informed of the possible side-effects of Risperdal, and the

                                                   6
Court infers that, had he been informed, he would have refused the drug. Blaine does not,

however, satisfy the third element. Blaine alleges that he does not know whether defendant

Burnes was aware of the side-effects. See ECF No. 1, ¶ 13 (“Defendant Burnes never advised

and failed to warn the plaintiff of the risks and benefits of Risperdal to act as the informed

intermediary between manufacturer and patient (if in fact Burnes was advised and informed from

Jannssen Pharmaceuticals).”). There are no facts suggesting that defendant Burnes acted with

the purpose of inducing Blaine to take Risperdal. Thus, Blaine fails to state a plausible

Fourteenth Amendment claim against defendant Burnes. Blaine’s allegations state, at most, a

claim of negligence or medical malpractice, which is not cognizable under section 1983. See

Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006) (negligence that would support a claim

for medical malpractice does not rise to level of deliberate indifference and is not cognizable

under section 1983). The claim against defendant Burnes is dismissed pursuant to 28 U.S.C. §

1915A(b)(1). Burnes may file an amended complaint to re-assert his claim against defendant

Burnes if he can allege facts showing that defendant Burnes was aware of the side-effects of

Risperdal but failed to inform him of the side-effects to induce him to take the drug.

        C.      Commissioner Semple

        Blaine alleges that defendant Semple failed to provide him proper mental health case by

failing to oversee CMHC and failing to implement procedures to ensure conformity with

acceptable professional and community standards. Blaine can assert only his own claims. He

cannot bring claims on behalf of prisoners in general. See American Psychiatric Ass’n v. Anthem

Health Plans, Inc., 821 F.3d 352, 358 (2d Cir. 2016) (litigant generally has no standing to claim

violation of rights of third parties).

                                                  7
       The Eighth Amendment forbids deliberate indifference to prisoners’ serious medical

needs. Spavone v. New York State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013). To

state a claim for deliberate indifference to a serious medical need, Blaine must show both that his

medical or mental health need was serious, and that defendant Semple acted with a sufficiently

culpable state of mind. See Smith v. Carpenter, 316 F.3d 178, 184 (2d Cir. 2003) (citing Estelle

v. Gamble, 492 U.S. 97, 104 (1976)). There are both objective and subjective components to the

deliberate indifference standard. See Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994).

Objectively, the alleged deprivation must be “sufficiently serious.” Wilson v. Seiter, 501 U.S.

294, 298 (1991). The condition must produce death, degeneration or extreme pain. See

Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996). Subjectively, defendant Semple must

have been actually aware of a substantial risk that Blaine would suffer serious harm as a result of

his actions or inactions. See Salahuddin, 467 F.3d at 279-80. Negligence that would support a

claim for medical malpractice does not rise to the level of deliberate indifference and is not

cognizable under section 1983. See id.

       Under the subjective prong of the deliberate indifference standard, Blaine alleges no facts

suggesting that defendant Semple was aware that he was being prescribed Risperdal without

being told of the possible side-effects, or that any negligence in failing to include stricter

procedures in the contract would endanger Blaine’s health. Thus, he fails to allege a plausible

deliberate indifference claim against defendant Semple.

       Blaine includes no allegations against defendant Cook, merely stating that defendant

Semple has retired and defendant Cook is his replacement. Any claims against defendant Cook

also are dismissed.

                                                   8
       D.      Immediate Surgery

       Finally, Blaine generally alleges that the defendants denied him proper medical care

because he was not immediately scheduled for surgery. The only medical staff member named

as a defendant is Nurse Burnes. Blaine alleges that she prescribed Risperdal for him from

September 2015 through early February 2016. He does not allege that he had any other contact

with defendant Burnes. Blaine alleges that he discovered symptoms of gynecomastia in July

2018, over two years later. He informed the medical staff, was diagnosed, and is awaiting

surgery. Blaine has alleged no facts suggesting that the procedure followed since July 2018

constitutes deliberate indifference by any medical staff member, and fails to establish deliberate

indifference by defendants Burnes. He does not allege that that he informed defendant Burnes of

his symptoms or even was confined in the correctional facility where she worked when he

discovered the symptoms. Nor does he allege facts suggesting that defendant Burnes, or

defendants Semple and Cook had the authority to schedule surgical procedures. Blaine’s

conclusory statement fails to support a plausible claim for deliberate indifference to a serious

medical need by any defendant and is dismissed pursuant to 28 U.S.C. § 1915A(b)(1). If Blaine

believes that his current medical treatment providers are deliberately indifferent to his medical

needs by failing to ensure immediate, he may pursue that claim in a separate action.

III.   Conclusion

       The complaint is DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1), and the Clerk is

directed to close this case. If Blaine can allege additional facts demonstrating deliberate

indifference on the part of defendant Burnes to satisfy the third element of his Fourteenth

Amendment claim for violation of his right to receive information, he may move to reopen this

                                                 9
case and file an amended complaint asserting only that claim. Any motion to reopen shall be

filed within thirty days from the date of this order.

       SO ORDERED this 15th day of April 2019 at Hartford, Connecticut.



                                                      /s/
                                               Michael P. Shea
                                               United States District Judge




                                                  10
